Per Curiam: The above claims are consolidated and the facts in each case are similar. Therefore they can be considered together. It appears that each claimant was appointed arbitrator for the Illinois Industrial Commission on Nov. 21st, 1927. From the date of their appointment until July 21st, 1929 each claimant received a salary of $5,000.00 per annum. After July 21st, 1929 each claimant received pay at the rate of $4,250.00 per annum until their services as arbitrators were terminated. The claimants contend that they were officers of the State and under the well defined rule their pay could not be altered or changed during their term of office. The Attorney General comes in and contends that by reason of an amendment approved June 17th, 1929 and in force July 1st, 1929 to the Civil Administrative Code of 1917 that the status of such arbitrators was changed to employees of the State of Illinois and that they were correctly paid. This court is of the opinion that the salaries of officers of the State cannot be changed during their term of office or until their successors are appointed and qualified. However it is the further opinion of the court that the Legislature has the power of changing the status of such officers from that of officer to employee which we believe the Legislature intended to do in these cases. Therefore this court is of the opinion that claimants were paid the proper amount under the law and it is ordered that all of said claims be disallowed.